ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of -                                   )
                                               )
S&K Aerospace, LLC                             ) ASBCA Nos. 62733, 62734, 62828
                                               )
Under Contract No. FA8630-12-D-5018            )
                   FA8630-17-D-5030            )

APPEARANCES FOR THE APPELLANT:                    Pamela J. Mazza, Esq.
                                                  Timothy F. Valley, Esq.
                                                  Samuel S. Finnerty, Esq.
                                                  Meghan F. Leemon, Esq.
                                                  Jacqueline K. Unger, Esq.
                                                   PilieroMazza PLLC
                                                   Washington, DC

APPEARANCES FOR THE GOVERNMENT:                   Jeffrey P. Hildebrant, Esq.
                                                   Deputy Chief Trial Attorney
                                                  Lawrence M. Anderson, Esq.
                                                   Trial Attorney

                                ORDER OF DISMISSAL

      The dispute has been settled. These appeals are dismissed with prejudice.

      Dated: August 3, 2021



                                               JOHN J. THRASHER
                                               Administrative Judge
                                               Chairman
                                               Armed Services Board
                                               of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 62733, 62734, 62828, Appeals of
S&K Aerospace, LLC, rendered in conformance with the Board’s Charter.

      Dated: August 3, 2021


                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals